Title: Notes on a Conversation with Abraham Baldwin, 6 February 1798
From: Jefferson, Thomas
To: 


          Feb. 6. mr Baldwin tells me that in a conversn yesterday with Goodhue, on the state of our affairs, Goodhue said ‘I’ll tell you what, I have made up my mind on this subject; I would rather the old ship should go down  than not.’ (meaning the union of the states.) mr Hillhouse coming up, ‘well says mr Baldwin I’ll tell my old friend Hillhouse what you say,’ & he told him ‘well says Goodhue I repeat that I would rather the old ship should go down, if we are to be always kept pumping so.’ ‘mr Hillhouse, says Baldwin, you remember when we were learning logic together at school, there was the case categorical & the case hypothetical. mr Goodhue stated it to me first as the case categorical.’ I am glad to see that he now changes it to the case hypothetical, by adding ‘if we are always to be kept pumping so.’ Baldwin went on then to remind Goodhue what an advocate he had been for our tonnage duty wanting to make it 1 Doll. instead of 50. cents, and how impatiently he bore the delays of Congress in proceeding to retaliate on Gr. Br. before mr Madison’s proposns came on; Goodhue acknoleged that his opinions had changed since that.
        